Citation Nr: 1509212	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  00-00 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel
INTRODUCTION

The Veteran served on active duty from November 1981 to November 1991.    

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).   The RO, in pertinent part, denied the benefits sought on appeal 

The claim was recently before the Board in March 2014 and remanded for further development and adjudication.

The Veteran presented testimony before the Board in February 2009 and September 2013, conducted before two different Veterans Law Judges (VLJ), respectively.  Transcripts of these hearings have been associated with the virtual record. 

The law requires that the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal, and that the matter will be decided by a three member panel of VLJs.  See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 (2014).  A Veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  In January 2014, the Veteran was notified of the option of having a third hearing with a VLJ who would be assigned to the panel to decide his appeal.  He was notified that if he did not respond within the applicable timeframe, it would be assumed that he did not want a third hearing.  The Veteran did not respond within 30 days from the date of notice.  The Board shall proceed accordingly.  


FINDING OF FACT

The competent and probative medical evidence of record preponderates against a finding that the Veteran's diabetes mellitus is due to events in active service, manifested within the year following discharge from active duty service, or is proximately due to, the result of, or aggravated by a service-connected disability.
CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the Veteran's claims.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The RO provided the Veteran pre-adjudication notice by letter dated in November 2001.  Additional letters were sent in March 2006 (complied with Dingess requirements), February 2007, and May 2007.  

VA has obtained the Veteran's service treatment records, assisted the Veteran in obtaining post-service treatment records, provided him VA examinations, and afforded him the opportunity to present testimony before the Board, the transcripts of which have been obtained.  

All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


II. Analysis

The Board has reviewed all the evidence in the Veteran's virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some 'chronic diseases,' such as diabetes, presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  With 'chronic disease' shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term 'chronic disease', whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, Fed. Cir. 2013).   

Service connection may also be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Veteran contends that he is entitled to service connection for diabetes mellitus.  He asserts that his diabetes mellitus is secondary to his service-connected disabilities.  Specifically, he alleges that his inability to exercise due to his service-connected conditions has rendered him unable to keep his weight below 280 pounds and thus, requires medication for control of his diabetes mellitus.

The Veteran has been diagnosed with diabetes mellitus.  Thus, the question of whether the Veteran has a current disability is not in dispute.  What is in dispute however, is whether such disability had its onset in service or is otherwise causally related to the Veteran's service or a service-connected disability.   After review of the evidence, the Board finds service connection must be denied because the preponderance of the evidence is against such a finding.  

First, the Board shall discuss service incurrence.  Diabetes is a "chronic disease" under 38 C.F.R. § 3.309(a).  Thus, consideration under 38 C.F.R. § 3.303(b) is warranted.  Where a combination of manifestations sufficient to identify a 'chronic disease' in service, and establish chronicity at the time are present, any later manifestation of the same 'chronic disease' is subject to service connection unless attributable to an intercurrent cause.  38 C.F.R. § 3.303(b).  

The Veteran's service treatment records are negative for treatment or diagnosis of diabetes mellitus.  He repeatedly had normal urinalysis tests in service.  Two values for fasting glucose levels in September 1988 (90) and September 1991 (91) were normal.  See reports of VA examination dated in September 2009, September 2010, and May 2014.  The Board is aware the Veteran argues that he had increased thirst in service, which he claims could have been an early manifestation of diabetes; however, even assuming the credibility of the Veteran's statements and testimony as to thirst in service as claimed since there are no such objective reports in service, it is not enough to establish a chronic diabetes disability directly related to service.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  
Continuous symptoms as claimed have not been shown since service in the objective medical evidence.  In fact, there is no evidence that diabetes was diagnosed within the year following discharge from service in 1991 to warrant presumptive service connection.  38 C.F.R. §§ 3.307, 3.309.  While VA treatment records indicate the Veteran reported being diagnosed with adult onset diabetes mellitus in 1993, there is no objective evidence of such diagnosis.  VA treatment records dated in March 1999 reveal the Veteran reported a one-year history of diabetes mellitus.  The first recorded diagnosis of diabetes was in 1997.  This alone is six years after the Veteran's separation from service and the long time lapse can be considered, along with other factors, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330   (Fed. Cir. 2000).  

While competent evidence indicates that the Veteran has a current diagnosis of diabetes mellitus, the preponderance of the probative medical evidence is against a finding that the current disorder is related to service.  Notably, the September 2009 VA examiner opined diabetes was not related to his military service.  After reviewing the medical evidence of record, which included service treatment records, the examiner reasoned that the objective laboratory reports showing fasting glucose levels in September 1988 and September 1991 were normal and there were no urinalysis which showed the Veteran had glucose in his urine. 

In a September 2010 addendum, the VA examiner opined that diabetes was not related to the Veteran's service.  The examiner reasoned that blood glucose levels in service were in the 90s, which was not consistent with new onset of Type 2 diabetes mellitus. 

In May 2014, the VA examiner also opined it was less likely than not that the Veteran's diabetes was caused by his active duty service.  The examiner reasoned that the Veteran did not meet the criteria for diabetes mellitus during his career in the service from 1981 to 1991.

The Board is aware a January 2007 VA provider opined it was likely that the Veteran's "in service high glucose readings were the beginning of his diabetic condition;" however, no rationale was provided for this opinion and there was no indication as to the values of the "high glucose readings."  As noted above, the VA examiners have indicated that the only two recorded fasting glucose levels in service were normal. 
 
For these reasons, the Board finds substantially more probative the VA examiner's opinions that the Veteran's diabetes mellitus was less likely than not (less than 50 percent probability) incurred in or caused by the Veteran's active military service.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (finding that a physician's access to the claims file and the thoroughness and detail of the opinion are important factors in assessing the probative value of a medical opinion).

Turning next to secondary causation, the preponderance of the probative medical evidence is against a finding that the current disorder is related to a service-connected disability.  The September 2009 VA examiner opined that diabetes mellitus was not caused by his service-connected disability.  The examiner reasoned that there was no objective evidence in his review of the medical literature that showed arthritis was a cause of diabetes.  In a September 2010 addendum opinion, the VA examiner again reiterated that there was no objective data that Type 2 diabetes was caused by any of the Veteran's service-connected conditions.  The examiner additionally opined that diabetes was not aggravated by the service-connected disabilities as his diabetes did not increase in severity beyond the natural progression of the disease.  The examiner indicated he reviewed the Veteran's recent laboratories and his blood glucose levels the majority of the time had been in the mid-100s with an episodic 200.  The examiner noted that a progress note from December 2009 revealed the Veteran had undergone significant weight loss and dieting and was taking one diabetic medication (decreased from three), so from this data his diabetes as defined by blood glucose control and medications had actually improved and not worsened or been aggravated. 

In May 2014, the VA examiner again stated that there was no objective data that stated that Type 2 diabetes mellitus  was caused by the Veteran's service connected disabilities (back strain, traumatic arthritis, limited extension of both knees, and degenerative arthritis).  Concerning the claim of aggravation due to his service-connected conditions, the examiner noted that the Veteran had a substantial weight gain since 2010 from 288 to 339 in April 2014 (though the Board would note the Veteran's weight ranged from 324 in September 2007 to 335 in November 2008 and was 334 in July 2013 ).  The examiner noted the Veteran was taking insulin, glipizide, and metformin.  The examiner opined that increasing weight and changing of diabetic medical regimen in the course of Type 2 diabetes mellitus was not uncommon at all, to include the eventual requirement of insulin to control blood glucose levels.  The examiner indicated this could occur regardless of weight loss or gain.  The examiner indicated that while the Veteran had a substantial weight gain, the weight gain of any person was essentially a difference in the amount of calories consumed versus the amount of calories expended due to activity and basic metabolic needs. 

The examiner acknowledged while the Veteran did have service-connected conditions of the lower extremities and back, this did not preclude exercise with the upper extremities, such as aerobics, and pool therapy which would increase his caloric expenditures.  The examiner indicated that close monitoring of input along with increasing expenditures of calories would help in his weight control and even assist in decreasing his body weight.  The examiner concluded that it was less likely than not that his diabetes mellitus was caused by his active duty service.  

Concerning aggravation beyond the natural progression of the disease due to his service-connected conditions or increased weight caused by his service-connected conditions, the  examiner opined it was the natural course of diabetes mellitus to frequently show a progression of disease in which oral medications would not adequately control the blood glucose and insulin will be required.  The examiner reiterated that this occurs with both weight gain and without gain.  The examiner indicated that increased activities could be accomplished even with someone with arthritis of the back and lower extremities.  This could occur with upper extremity exercise along with pool therapy which would increase caloric expenditures.  The examiner again stated that increased caloric expenditures along with decreased caloric intake will cause an overall weight loss.  Due to these facts, the examiner opined it was his opinion that it was less likely than not that the Veteran's service-connected conditions contributed substantially to his weight gain, which then would substantially aggravate his diabetes mellitus. 

The Board notes the January 2007 VA medical provider indicated that the "significant service connected orthopedic disabilities would certainly have directly caused and aggravated his diabetic condition;" however, the Board finds substantially more probative the 2009, 2010, and 2014 VA examiner's opinion that the Veteran's diabetes was not caused or aggravated by the service-connected conditions.  Again, no supporting rationale was provided for the 2007 opinion as opposed to the VA examination opinions that contained rationale delineated above.  See Prejean, 13 Vet. App. At 448-49 .

The Board acknowledges the Veteran's January 2015 Post-Remand Brief.  The Veteran argues that his claim should be granted as he is less capable of exercising in order to obtain and maintain control over his diabetes.  The Veteran contends that the 2014 VA examiner speculated, without any supporting rationale, that exercise with the upper extremities would also be effective in controlling weight and by extension, diabetes.  The Veteran further argued that in the absence of some discussion on the difference between calorie expenditure in traditionally recognized exercises and those in upper extremity only, the examiner's opinion was conclusory and appeared to be seeking out a  reason to support the pre-formulated opinion.  

The Board finds this argument without merit and amounts to nothing more than argument on the efficiency of exercise.  The VA examiner specifically delineated exercises that could be accomplished (pool therapy) by the Veteran and reiterated the importance of diet (limiting caloric intake) when treating diabetes.  The Veteran's representative argues that he searched the internet for the "most efficient exercises for burning calories," but made no reference to the effect of the Veteran's diet on his diabetes, only his capability of exercising in order to maintain control over his diabetes.  The objective medical evidence does not a support finding that the Veteran is incapable of exercise.  Moreover, VA examiners have found that increased activity could be accomplished even with someone with arthritis of the back and lower extremities.  Hence, the Veteran's argument must fail. 

The competent evidence does not establish a link between diabetes and active service or a service-connected disability; diabetes was not diagnosed within the year following discharge from service.   Thus, the Board finds service connection for diabetes mellitus is not warranted on direct, presumptive, or secondary bases. 

The evidence is not in relative equipoise.  Thus, the preponderance of the evidence 
is against the claim, and the appeal must therefore be denied.  38 U.S.C.A § 5107(b).   


ORDER

Entitlement to service connection for diabetes mellitus, to include as secondary to a service-connected disability, is denied.


			
	MILO H. HAWLEY 	JOHN J. CROWLEY
	             Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals


______________________________________
NATHANIEL J. DOAN
Acting Veterans Law Judge 
Board of Veterans' Appeals

Department of Veterans Affairs


